DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 02/05/2121.
Claims 1-19 are pending. Claims 1 and 6-7 are currently amended. Claims 2-5 and 8-12 are previously presented. Claims 13-15 remain withdrawn. Claims 16-19 are newly presented. Claims 1-12 and 16-19 are hereby examined on the merits.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim status should be “currently amended” in view of the amendment made.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 18 is indefinite for the reason that it depends from itself. For the purpose of examination, claim 18 is interpreted to depend from claim 17. Clarification is required.
Claim 18 recites “wherein the proteinaceous fibres are blended with the aqueous gelling composition in the form of discrete shapes”. It is not clear what substance is in the form of discrete shapes. Is it the proteinaceous fibres? Is it the aqueous gelling composition? Or is it the mixture of the proteinaceous fibres and the aqueous gelling composition? Page 14, line 22-25 of the specification recites “In a preferred embodiment the proteinaceous fibres are blended with the aqueous gelling composition in the form of discrete shapes. The volume of these discrete shapes of aqueous gelling composition during the blending preferably lies in the range of 50-5000 µl”, which suggests that it is the aqueous gelling composition that has the discrete shape. However, it is not clear how an aqueous gelling composition comprising 0.05-2 wt. % xanthan gum, 0.05-2 wt. % galactomannan and at least 80 wt. % water has “discrete shape”? Doesn’t the shape of an aqueous composition depend on the shape of the container that holds it? For the purpose of examination, art that reads on claim 17 is interpreted to read on claim 18, and claim 19 is interpreted to mean that the volume of the gelling composition is 50-5000 µl. Clarification is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura US Patent Application Publication No. 2014/0010920 (hereinafter referred to as Nishimura) in view of Toba EP 0131075 A1 (cited in IDS, hereinafter referred to as Toba).
Regarding claims 1-3 and 17-18, Nishimura teaches a method of preparing a meat analogue, comprising the step of providing proteinaceous fibers comprising 55-75% water and at least 40% protein such as soy protein; providing binder/an aqueous gelling composition comprising 98% water and 2% gum that comprises 0.8% galactomannan and 1.2% carrageenan; blending or combining proteinaceous fibers with the aqueous gelling composition wherein 60 parts vegetable protein fiber are combined with 6 parts gel ([0015-0018]; [0074-0075];[0001; 0024-0026; 0038-0039; 0049].
The amounts of water and protein in the proteinaceous fibers, and the amounts of water and galactomannan in the gelling composition encompass, fall within or overlap with those recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie
Nishimura is silent regarding the gelling composition comprising 0.05-2% xanthan gum. In the same field of endeavor, Toba teaches a method of preparing a meat analogue (e.g., meat-like foodstuff, page 2, line 10-24), comprising the steps of: providing proteinaceous fibers comprising 20-65 wt.% of water and at least 40 wt.% vegetable protein including soy bean protein and cereal proteins (page 5, line 24-35 and page 6, line 1-10); providing a binder composition comprising xanthan gum or carrageenan or galactomannan (e.g., guar gum) (page 9, line 14-19); blending (e.g., mixing) proteinaceous fibers with the binder (page 2, line 10-24).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nishimura by substituting carrageenan with xanthan gum for the reason that xanthan gum and carrageenan are art-recognized gums suitable for functioning as a binder in making meat analogue, and they are interchangeable. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 
Nishimura in view of Toba does not teach the amount of xanthan gum and the sum or the ratio of xanthan gum and galactomannan in the composition. However, the amount of xanthan gum in the binder composition, and the amount of overall binder composition in the protein fiber are the general conditions known by one of ordinary skill in the art to affect how well the protein fiber are drawn together. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount xanthan gum, and the amount of binding composition in the protein fiber through routine experimentation such that the proteinaceous fibers are effectively bonded by the binder. As such, the amounts of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. (See MPEP 2144.05 II).
Nishimura in view of Toba teaches the same step of combining proteinaceous fibers with a gelling composition that comprises xanthan gum and galactomannan as that recited in the claim, it logically follows that the step will form interstitial gel deposits between the proteinaceous fibers.
Given that Nishimura in view of Toba teaches the same composition that comprises xanthan gum, galactomannan and water, it logically follows that such a composition reads on the aqueous gelling composition that is capable of forming a gel at ambient temperature and pressure.
Regarding claim 4
Nishimura is silent regarding the amount of inorganic salt. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of salt such that the meat analogue has a preferable saltiness. As such, the amount of salt as recited in the claim is merely an obvious variant of the prior art.
Regarding claim 5, the recitation that wherein the aqueous gelling composition comprises 0.2-5 wt% of flavoring ingredients selected from glutamic acid, food-grade acidulant, combination and salts thereof suggests a step of adding flavoring to the gelling composition. Nishimura teaches adding various flavor such as animal or plant extract, MSG, and citric acid to the protein fiber ([0033]; [0060]). Although Nishimura does not teach adding flavor to the binder composition, the selection of any order of mixing ingredients is prima facie obvious in the absence of convincing arguments or evidence that the claimed order provides an unexpected result. (See MPEP 2144.04 IV).	
Nishimura is silent regarding the amount of flavoring ingredient. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of MSG and citric acid such that the meat analogue is suitably flavored. As such, the amount of glutamic acid or salt thereof as recited in the claim is merely an obvious variant of the prior art.
Regarding claim 6, Nishimura teaches mixing proteinaceous fiber with edible particulate ingredients such as common salt, table sugar, spices, etc., before combining with the binder ([0033]). Nishimura is silent regarding the mixing ratio. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the 
Regarding claim 8, Nishimura as recited above, teaches that proteinaceous fibers comprising 55-75% water and at least 40% protein such as soy protein, thus reading on the limitation “the combination of protein and water constitutes at least 80 wt% of the proteinaceous fibers”.
Regarding claim 9, Nishimura teaches that the proteinaceous fibers are prepared by extrusion for creating fibers ([0016-0017]; Abstract).
Regarding claim 10, Nishimura teaches adding an enzyme such as transglutaminase to the mixture comprising protein fiber so as to increase protein adhesion and to strengthen the bonding between fibers and binder ([0047]). 
Regarding claim 11, Nishimura teaches providing the aqueous protein and a gelling agent, and cooling the aqueous solution to form the gel ([0046]).
Regarding claim 12, Nishimura teaches heating the aqueous protein solution that comprises soy protein ([0031]), which necessarily gelling the aqueous composition.
Regarding claim 19, .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Toba as applied to claim 1above, and further in view of Le Paih US Patent Application Publication No. 2015/0157032 (hereinafter referred to as Le Paih).
Regarding claim 7, Nishimura teaches mixing proteinaceous fibres with binder/ gelling composition but is silent regarding injecting the binder/ gelling composition into a mass of proteinaceous fibres. Le Paih teaches a method of preparing a food product that comprises soy protein strand and a gelling agent such as xanthan gum or locust bean gum, comprising the step of injecting the gelling agent into the strand of soy protein ([0015-0016; 0049]. Both Nishimura and Le Paih are directed to the method of making a food product comprising proteinaceous fibres from soy protein and gelling agent comprising galactomannan. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nishimura by injecting the gelling composition into the proteinaceous fibres because such a practice is known to be suitable in the art.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Toba as applied to claim 1 above, and further in view of Akita US Patent Application Publication No. 2007/0269571 (hereinafter referred to as Akita).
Regarding claim 16, Nishimura teaches mixing proteinaceous fibres with binder/ gelling composition but is silent regarding infusing a mass of proteinaceous fibres with the binder/ gelling composition. Akita teaches a method of making a meat analogue comprising the step of adding a solution of proteinaceous fibres (e.g., fiber-like soy 
Adding a solution of proteinaceous fibres to the water solution of gelling agent is interpreted to read on “infusing a mass of proteinaceous fibres with the aqueous gelling composition”.

Response to Arguments

Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-8 of the Remarks that cited references fail to teach the newly amended limitation that interstitial gel deposits are formed between the proteinaceous fibers. In particular, applicant argues that binder of Nishimura is for binding two types of vegetable proteins and that the binder of Nishimura would not lead to the meat analogue with interstitial gel deposits between proteinaceous fibers.
Those arguments are not persuasive. Nishimura teaches essentially the same step of combining proteinaceous fibers with the binding agent/gelling agent as that recited in the claim, it thus logically follows that the combining step as disclosed by 
Applicant argues on page 8 of the Remarks that the meat analogue of claim 1 (e.g., Sample 1 in Table 1 of the specification) shows unexpected and superior result over Nishimura (e.g., Sample C). 
This argument is not persuasive. First, it is not clear if sample 1 is really commensurate in scope with the claim because no amount of water, protein and mixing ratio are specified for Sample 1 (see page 17, line 11-13 of the specification). Second, claim 1 recites galactomannan while sample 1 uses locust bean gum. The former is broader than the latter and a specific species of galactomannan does not appear to be able to account for the genus. Third, Sample C uses a gelling composition comprising 0.5% carrageenan and 0.5% Konjac glucomannan the concentration of which does not appear to be the same as in Nishimura thus Sample C does not represent Nishimura. As such, the showing is not sufficient in rebutting the prima facie case of obviousness.
Applicant argues on pages 8-9 of the Remarks that situation of Sinclair & Carroll Co. v. Interchemical Corp. as cited in MPEP 2144.07 differs from the instant case. This argument is not persuasive. The teaching from Sinclair is that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. In the instant case, Nishimura teaches using carrageenan as a binder in meat analogue and Tobe teaches that xanthan gum and carrageenan are both art-recognized binders for meat analogue. A skilled artisan would have been motivated to 
Applicant argues on page 9 of the Remarks that there is no teaching that xanthan could improve the property of a meat analogue. This argument is not persuasive.  As enumerated above, modification of Nishimura with Toba is based on MPEP 2144.07. Nishimura in view of Toba teaches xanthan gum, which will necessarily deliver the benefit of improving the property of the meat analogue. Prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art. See MPEP 2145. II.
Applicant argues on page 9 of the Remarks that there is no teaching that xanthan gum and carrageenan would be interchangeable. This argument is not persuasive. Prior art teaches that the two are both suitable binders in meat analogue, suggesting they are somehow interchangeable in the capacity of functioning as binder in meat analogue. Thus according to MEPE 2144.07, a skilled artisan would have been motived to substitute one for another based on their suitability for intended use as a binder.
Applicant argues on page 9 of the Remarks that claim 1 requires xanthan gum not as a binder thus one would not optimize the amount of xanthan gum to arrive at the claimed amount. This argument is not persuasive. The instant claim does not recite that the xanthan gum does not function as a binder. In other words, there is no negative limitation in the claim excluding the function of the gum as a binder.
Applicant argues on page 9 of the Remarks that there would be no motivation to substitute different binders when Nishimura is looking for a binding agent and discloses combinations from the list in Toba anyway. This argument is not persuasive. The 
For the forgoing reasons enumerated above, applicant’s argument regarding the dependent claims are not persuasive.
Applicant argues on page 9 of the Remarks that Nishimura fails to teach claims 11-12. Those arguments are not persuasive. Nishimura teaches providing the aqueous protein and a gelling agent, and cooling the aqueous solution to form the gel ([0046]). Nishimura teaches heating the aqueous protein solution that comprises soy protein ([0031]), which necessarily gelling the aqueous composition.
Applicant’s argument regarding claims 7 is not germane to the rejection of claim 7 over Nishimura in view of Toba and Le Paih set forth in the instant office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791